PER CURIAM.
The appellant correctly contends that the trial court had no jurisdiction to hear the violation of probation proceeding after the expiration of the appellant’s original probationary term. Section 948.06, Florida Statutes (1987), provides the only means to extend probation, and “a probationer and his probation officer cannot make a valid agreement to extend probation in lieu of compliance with the statutory procedures.” Marsh v. State, 559 So.2d 411, 412 (Fla.2d DCA 1990). Thus, the judgment and sentence resulting from the revocation of probation are reversed and the appellant shall be discharged.
LEHAN, A.C.J., and FRANK and PATTERSON, JJ., concur.